 Case 9:17-cv-00050-DLC-JCL Document 143-1 Filed 02/27/19 Page 1 of 4




                        EXHIBIT 1
Paul Bedard, “Support for Southern Poverty Law Center links
 Scalise, Family Research Council Shooters,” WASHINGTON
                 EXAMINER (June 14, 2017)
2/27/2019                                        Support for Southern Poverty Law Center links Scalise, Family Research Council shooters
                     Case 9:17-cv-00050-DLC-JCL Document 143-1 Filed 02/27/19 Page 2 of 4



Support for Southern Poverty Law Center links
Scalise, Family Research Council shooters
by Paul Bedard | June 14, 2017 02:48 PM

The shooter blamed for Wednesday's bloody attack on a Republican congressional baseball
team shared a tie with the 2012 gunman who attacked the conservative Family Research
Council in Washington.

Both were fans of the Southern Poverty Law Center.


                                    Confessed Terrorist Floyd Corkins Admits to Using SPLC T…
                                                                                           T…




James T. Hodgkinson, 66, of Illinois, liked the SPLC on his Facebook page, along with other
liberal groups such as Media Matters and MoveOn.org. Since the shooting, his page has been
dismantled, but Secrets saw it as did WND and Conservative Review.

While he has liberal leanings, police have not said what motivated Hodgkinson to shoot House
GOP Whip Steve Scalise, a Republican aide and two U.S. Capitol Police ofﬁcers before being
killed.

In the 2012 shooting at FRC that injured a security guard, convicted domestic terrorist Floyd
Lee Corkins II said he targeted the group because the Southern Poverty Law Center (SPLC)
identiﬁed them as a "hate group" due to their traditional marriage views.

"Southern Poverty Law lists anti-gay groups," Corkins told interrogators in a video, which FRC
obtained from the FBI. "I found them online, did a little research, went to the website, stuff like
that."

https://www.washingtonexaminer.com/support-for-southern-poverty-law-center-links-scalise-family-research-council-shooters                  1/3
2/27/2019                                        Support for Southern Poverty Law Center links Scalise, Family Research Council shooters
                     Case 9:17-cv-00050-DLC-JCL Document 143-1 Filed 02/27/19 Page 3 of 4
                                    Confessed Terrorist Floyd Corkins Admits to Using SPLC T…
                                                                                           T…




                                           WND News
                                           @worldnetdaily

                                 James T. Hodgkinson liked the SPLC and Media Matters on his
                                 Facebook page. Just like the @FRCdc shooter, did left-wing
                                 radicalize him?
                                     149 7:47 AM - Jun 14, 2017

                                      187 people are talking about this


At the time, Secrets reported that Corkins, who pleaded guilty to terrorism charges, said in
court that he hoped to "kill as many as possible and smear the Chick-Fil-A sandwiches in
victims' faces, and kill the guard."

The shooting occurred after an executive with Chick-Fil-A announced his support for
traditional marriage, angering same-sex marriage proponents."

The Southern Poverty Law Center still lists FRC as an "anti-gay" hate group on the "hate map"
Corkins used. "The SPLC's reckless labeling has led to devastating consequences," said FRC
President Tony Perkins. "Because of its ‘hate group' lists, a deadly terrorist had a guidemap to
FRC and other organizations. Our staff is still reeling from the attack, and the chilling effect
this could have on organizations that are simply ﬁghting for their values is outrageous."

                                                                      Paul Bedard, the Washington Examiner's "Washington
                                                                      Secrets" columnist, can be contacted at
                                                                      pbedard@washingtonexaminer.com




https://www.washingtonexaminer.com/support-for-southern-poverty-law-center-links-scalise-family-research-council-shooters                  2/3
2/27/2019                                        Support for Southern Poverty Law Center links Scalise, Family Research Council shooters
                     Case 9:17-cv-00050-DLC-JCL Document 143-1 Filed 02/27/19 Page 4 of 4




https://www.washingtonexaminer.com/support-for-southern-poverty-law-center-links-scalise-family-research-council-shooters                  3/3
